Ludeling, C. J.
The plaintiff sued the defendant for services rendered in carrying her slaves and other property to Texas, and managing and taking care of the same for her, etc., under a written contract.
The defense is a general denial, and that the contract “is illegal and invalid, and is reprobated as immoral and opposed to all laws human and divine,” etc.
The plaintiff has proved the written contract, and that he faithfully performed the services undertaken. The defendant has failed to convince us that the defense has any merit; the contract was lawful at the time it was entered into.
It is therefore ordered that the verdict of the jury be set aside; that the judgment of the district court be reversed, and that there be judgment in favor of the plaintiff against the defendant for thirty-six hundred and thirty-four dollars and forty-seven cents, with five per centum interest thereon from judicial demand, and costs of both courts.